COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-056-CV
 
 
IN RE
CHARLES D. NEWBERRY                                                 RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
We have
considered relator=s petition for writ of mandamus
and ARespondent=s
Response To Petition For Writ Of Mandamus And Motion To Dismiss Appeal As Moot,@ wherein
respondent indicates that he vacated the January 22, 2009 order complained of
by relator in his petition for writ of mandamus, thus rendering relator=s
petition for writ of mandamus as moot. 
It is the court=s opinion that respondent=s motion
should be granted.  Accordingly, we
dismiss relator=s petition for writ of mandamus
as moot.
PER
CURIAM
PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.
DELIVERED: 
March 11, 2009




     [1]See
Tex. R. App. P. 47.4.